United States Court of Appeals
                      For the First Circuit


No. 06-2179

                           YAOLING YU,

                           Petitioner,

                                v.

              ALBERTO R. GONZALES, Attorney General,

                           Respondent.


                           ERRATA SHEET

     The opinion of this Court issued on September 6, 2007 is
amended as follows:

     On page 2, line 4, insert "Immigration Judge" before IJ and
place parentheses around "IJ" so that the text reads "the
Immigration Judge (IJ) determined . . ."